Nichols, Presiding Judge.
1. Where the State, in a criminal case, introduces evidence that the accused was at the scene of a crime and immediately thereafter ran to avoid arrest a charge on “flight” is authorized. See Lewis v. State, 200 Ga. 388 (37 SE2d 405), and citations.
2. There was evidence in the present case that the accused, after attempting to rob a service station, ran when help arrived to aid the attendant in charge of such service station. The charge on flight was authorized.
3. The verdict was authorized by the evidence and the trial court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Frankum and Jordan, JJ., concur.